Citation Nr: 1143398	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  09-17 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation under 38 U.S.C.A. § 1318. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Appellant and P. D., Jr.

ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to August 1945.  He was a World War II combat Veteran.  He died in March 2007.  The Appellant is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in December 2007of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2011, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the claims file.

In the substantive appeal in May 2009, the Appellant raised a new claim of death pension, which is referred to the AOJ for appropriate action. 

The claim of service connection for the cause of the Veteran's death is REMANDED to the RO via the Appeals Management Center in Washington, D.C.

A decision on the claim for dependency and indemnity compensation under 38 U.S.C.A. § 1318 is deferred until the claim of service connection for the cause of the Veteran's death is finally adjudicated.


REMAND

According to the death certificate, the Veteran died in March 2007.  The immediate cause of death was renal failure and pneumonia due to ischemic stroke.  



During his lifetime, the Veteran's service-connected disabilities were residuals of frozen feet, lumbosacral spondylosis, and posttraumatic stress disorder.  The combined disability rating was 70 percent. 

As the record is insufficient to determine whether a service-connected disability caused or contributed to the cause of the Veteran's death, additional development under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), specifically, notify the Appellant of the type of evidence and information needed to substantiate a claim of service connection for the cause of the Veteran's death based on a service-connected disability or on a condition not yet service connected. 

2.  Arrange for the Veteran's file to be reviewed by a VA physician to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that a service-connected disability or service-connected disabilities caused or contributed substantially to the cause of the Veteran's death. 

The VA physician is asked to consider the following significant facts: 

According to the death certificate, the Veteran died in March 2007, and the immediate cause of death was renal failure and pneumonia due to ischemic stroke.  He was 80 years old. 

The Veteran's service-connected disabilities were residuals of frozen feet (rated 50 percent), lumbosacral spondylosis (rated 40 percent), and posttraumatic stress disorder (rated 10 percent); the combined disability rating was 70 percent. 

Before February 2007, the Veteran's health problems included nonservice-connected left-sided cerebrovascular accident with right hemiparesis, coronary artery disease, hypertension, diabetes, an abdominal aortic aneurysm.   

In March 2007, the Veteran was hospitalized for resection of a left parotid mass, identified by biopsy as squamous cell carcinoma.  The postoperative course was complicated by labile pulse and blood pressure, as well as agitation.  The Veteran subsequently developed respiratory failure and acute renal failure and the Veteran denied in the hospital.  The terminal hospital report is in the file. 




If after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge. 

3. After completion of the foregoing, adjudicate the claim of service connection for the cause of the Veteran's death.  If the benefit sought remains denied, furnish the Appellant and her representative a supplemental statement of the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



